          Case 1:18-cv-06937-GHW Document 78 Filed 01/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
Javan O’Conner, Ramin Pena,
Jonathan Cepeda, Shawn Griffith
Individually and on behalf of all others similarly
Situated,                                                                   Affirmation In Opposition

                                    Plaintiffs,
                           v.                                               18-CV-6937 (GHW)
Agilant Solutions, Inc. d/b/a ASI
System Integrations, Inc.,
                                    Defendant.
-----------------------------------------------------------------------X
Joseph Roman, under penalty of perjury, affirms as follows:
    1. I am employed by Agilant Systems Inc. (“Agilant”) in the position of Vice President of

        Service Delivery. This affirmation is respectfully submitted in opposition to the motion of

        the Plaintiffs seeking to void certain arbitration agreements executed by employees

        of Agilant.

    2. Prior to the Court’s ruling on the application for preliminary collective certification,

        Agilant implemented a company-wide policy asking all employees to execute arbitration

        agreements. These agreements would limit current employees to the extent of requiring

        them to resolve any wage disputes through final and binding arbitration under the auspices

        of the American Arbitration Association (“AAA”). Employees were not affirmatively

        advised of the pending suit when they were asked to sign the arbitration agreements.

        Almost all current employees, both those who could have been potential collective parties

        to this lawsuit, and the balance of the employment complement, who are not in any way

        connected or potentially connected to this lawsuit, executed and returned the signed

        arbitration agreements. A few employees declined to sign the arbitration agreements and
       Case 1:18-cv-06937-GHW Document 78 Filed 01/13/20 Page 2 of 3



   requested more time to review. Most employees who initially declined to sign the

   arbitration agreements eventually did sign. No actions were taken against any employee

   who did not sign the arbitration agreements. They continue to be employed and have

   suffered no consequence.

3. Agilant did not approach any current or former employee who is currently a plaintiff or a

   collective plaintiff to ask them to sign an arbitration agreement.

4. I    am   advised   that   the   Plaintiffs   have   called   the    arbitration   agreement

   policy “unconscionable”.     I am advised that Plaintiffs use this term throughout

   their argument. Given the weakness of their legal arguments, by mislabeling the facts,

   Plaintiffs attempt to instill a sympathy factor. Agilant used its Constitutionally protected

   right to not volunteer any explanation to its employees when asking for them to sign the

   arbitration agreements. Agilant did not treat the current technicians differently from any

   other employees in soliciting these agreements.

5. Agilant depends upon the honesty and integrity of its employees to properly log in and log

   out of their daily assignments. Agilant requires its employees to submit true and accurate

   time records of the hours worked each day. One of the plaintiffs was terminated for

   falsifying the same time records, which are the subject of his specific claims to overtime

   in this action. This former employee did not rebut these facts.

6. Agilant treats its staff as professional. In this day and age employees appreciate a

   flexible workday. Most employees have family obligations requiring their attention for

   various personal reasons including child care. Many employees need flexibility due to

   other commitments. Agilant has provided the flexibility based upon a perception that the

   minimal off-the-clock time, even if counted as work time, would not result in an employee
     Case 1:18-cv-06937-GHW Document 78 Filed 01/13/20 Page 3 of 3



   performing more than eight hours of work in any given workday. The employee generated

   arrival times and departure times, as submitted in the context of the preliminary collective

   certification process, establish a work day significantly shorter than eight hours.

   These records established that each employee has different assignments that of necessity

   vary their starting and ending times on a daily basis. However, in only a few instances

   were employees at an assignment after 3:00 p.m. when schools are in session.

7. It is preferable for all parties that if employees really have a perceived claim for additional

   compensation, that the claim be raised with human resources, sooner, rather than later, and

   resolved, without having to file a Federal lawsuit. Even if the parties cannot resolve the

   dispute amicably, a quick and efficient arbitration, at virtually no cost to the employee,

   is more desirable than a Federal lawsuit, which as demonstrated herein requires a lot of

   time, expense and effort to bring to resolve.

   Dated: Kissimmee, Florida
          January 13, 2020

                                                          ________________________
                                                          Joseph Roman
